J-S36009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

IFEANYI NWANI

                        Appellant                   No. 3542 EDA 2016


                Appeal from the PCRA Order August 1, 2016
             In the Court of Common Pleas of Delaware County
            Criminal Division at No(s): CP-23-CR-0007130-2014


BEFORE: PANELLA, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                             FILED JULY 25, 2017

      Appellant, Ifeanyi Nwani, pled guilty to a charge of unlawful restraint

arising from allegations that he had sexually assaulted an 18-year-old

female. The court imposed a sentence of time served to 23 months’

imprisonment, to be followed by a two-year probationary period. Nwani was

released on parole prior to serving his maximum term of imprisonment, but

his parole was revoked on March 23, 2016. As a result, the court sentenced

Nwani to serve the remainder of his sentence.

      On April 19, 2016, he filed a pro se petition pursuant to the Post

Conviction Relief Act. The PCRA court appointed counsel, and counsel

promptly filed a no-merit letter. The PCRA court issued a notice of its intent

to dismiss Nwani’s petition and granted counsel leave to withdraw. Nwani
J-S36009-17


filed a response to the notice, but the court entered an order dismissing the

petition on August 1, 2016.

      On October 17, 2016, Nwani filed the instant notice of appeal. The

appeal was facially untimely, as he did not file it by August 31, 2016. See

Pa.R.A.P. 903(a). An untimely appeal divests this Court of jurisdiction to

entertain the appeal. See Sass v. AmTrust Bank, 74 A.3d 1054, 1063 (Pa.

Super. 2013). As a result, we ordered Nwani to show cause why the appeal

should not be quashed.

      Nwani responded by arguing that he filed a timely notice of appeal on

August 25, 2016. A review of the certified record reveals that a document

was filed with the trial court on August 25, 2016, after it had been forwarded

from this Court’s Prothonotary, where Nwani had originally attempted to file

it.

      The document consists of a single hand-written page that lists

challenges to Nwani’s conviction for unlawful restraint as well as challenges

to the revocation of his parole. Attached are several photocopies of prior

pleadings, an alleged affidavit signed by the victim, and a copy of the

preliminary hearing in this matter. We are unable to locate the word

“appeal” anywhere in these documents.

      Rule 904 of our Rules of Appellate Procedure provides a template for

appellants to follow in drafting a notice of appeal. However, “[a] timely

notice   of   appeal   triggers   the   jurisdiction   of   the   appellate   court,


                                        -2-
J-S36009-17


notwithstanding whether the notice of appeal is otherwise defective.”

Commonwealth v. Williams, 106 A.3d 583, 587 (Pa. 2014). The question

raised here is what constitutes the bare minimum necessary for a document

to qualify as a notice of appeal?

      As noted above, the document filed by Nwani on August 25, 2016 is

untitled. It does not contain the word “appeal,” nor does it contain any

statement that the PCRA court committed error. Rather, Nwani raises

challenges to prior final orders. For example, Nwani asserts that the

“probation officer made a false report after she snatched petitioner’s cell

phone without his consent when she read petitioner’s personal text

messages and without [] prior approval from her supervisor for property

search[.]” Furthermore, it does not reference, in any way, the order dated

August 1, 2016, that dismissed his PCRA petition.

      Arguably, the fact that Nwani filed these documents with this Court

initially could support an inference that he intended them to constitute a

notice of appeal of some order. However, we refuse to create a standard

whereby prothonotaries are required to be mind readers. Such a standard is

contrary to the intent of Pa.R.A.P. 902, which seeks to simplify the appeals

process and remove discretionary power from prothonotaries in the process.

See Commonwealth v. Willis, 29 A.3d 393, 396 (Pa. Super. 2011).

      In order to qualify as a notice of appeal under Pa.R.A.P. 904, a

document must, at a minimum, evince its face, a desire to appeal. We are


                                    -3-
J-S36009-17


not   requiring   any   specific   combination    of   language   or   technical

requirements—Rule 902 and our interpretive case law counsel against such a

course. Rather, we merely conclude that Nwani’s August 25, 2016 filing does

not meet this minimal standard.

      While we will liberally construe materials filed by a pro se litigant, such

appellants are not entitled to any particular advantage due to their lack of

legal training. See Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa.

Super. 1996). “To the contrary, any person choosing to represent himself in

a legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.” Commonwealth v.

Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (citation omitted). Even given

a liberal construction due to his pro se status, Nwani’s August 25, 2016 filing

does not meet the minimal standards imposed by our Rules of Appellate

Procedure.

      As a result, Nwani’s October 17 notice of appeal does not qualify as an

amendment to an earlier, timely notice of appeal. It is the first and only

notice of appeal filed by Nwani. It is also indisputably untimely. We therefore

have no jurisdiction to entertain this appeal.

      Appeal quashed.




                                      -4-
J-S36009-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2017




                          -5-